Citation Nr: 0831256	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-00 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than April 15, 
1981 for the grant of service connection for dysthymic 
disorder.

2.  Entitlement to a higher initial rating for dysthymic 
disorder, currently evaluated as 10 percent disabling prior 
to March 31, 1997, and 50 percent disabling beginning March 
31, 1997.

3.  Entitlement to an increased rating for status post right 
internal ear trauma, post operative stapedectomy with 
residual vertigo, earache, and headache, currently evaluated 
as 30 percent disabling.

4.  Entitlement to a compensable evaluation for hearing loss, 
right ear.

5.  Entitlement to an effective date earlier than March 31, 
1997 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on a period of active duty for training 
from January 1978 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 1999 and April 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In May 2004, the veteran testified at a hearing before an RO 
hearing officer.  A transcript of this hearing is associated 
with the claims folder.  The veteran withdrew his request for 
a Travel Board hearing in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.




REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claims.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

During the course of this appeal, service connection was 
established for dysthymic disorder and an award of TDIU was 
granted prior to the enactment of the VCAA.  Thereafter, the 
VCAA letter mailed to the veteran in August 2004 did not 
notify the veteran of what information or evidence is 
necessary to substantiate the claims of entitlement to 
earlier effective dates for the grant of service connection 
for dysthymic disorder and an award of TDIU.  The regulation 
pertaining to effective dates provided to the veteran in the 
August 2001 statement of the case on the TDIU claim also does 
not constitute such notice.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that notice cannot be cobbled together out of unrelated 
decisional and post-decisional documents, such as rating 
decisions and statements of the case.  Mayfield v. Nicholson, 
444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  Thus, corrective 
notice addressing this matter should be provided on remand.

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The August 2004 VCAA letter does not comply with the 
foregoing notice requirements with respect to the veteran's 
claims for increased ratings for the ear and hearing loss 
disabilities.  Thus, on remand the RO should provide 
corrective notice.  Such notice must also be provided in the 
claim for a higher initial rating for dysthymic disorder as 
no legally sufficient notice was provided to the veteran 
prior to the establishment of service connection for the 
disorder.  Dingess, 19 Vet. App. at 490 (providing that 
assuming notice has been properly tailored to the application 
presented, once a decision awarding service connection, a 
disability rating, and an effective date has been made, 38 
U.S.C.A. § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated).

The Board further observes that the veteran was last afforded 
VA examinations in September 2004, or four years ago, in 
connection with his claims for higher ratings for his mental, 
ear, and hearing loss disabilities.  The most recent VA 
treatment records are dated in December 2004.  Thus, the 
Board finds that the veteran should be afforded new VA 
examinations to ensure that there is sufficient evidence to 
evaluate the current severity of the disabilities.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (providing that 
an examination too remote for rating purposes cannot be 
considered "contemporaneous"); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (providing that VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

Since the Board has determined that examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record, and for such examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information and evidence needed to 
establish a disability rating and an 
effective date for the disabilities on 
appeal, as outlined by the Court in 
Dingess/Hartman.  In accordance with 
Vazquez-Flores v. Peake, the notice 
should notify the veteran that, to 
substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life.  

The notice should notify the veteran that 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.  

The notice must also provide examples of 
the types of medical and lay evidence 
that he may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Ask the veteran to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom the veteran 
received treatment for his service 
connected dysthymic disorder, right ear 
trauma, and hearing loss disabilities 
since September 2004.  After securing the 
necessary authorizations for release of 
this information, seek to obtain copies 
of all treatment records referred to by 
the veteran, and which have not already 
been associated with the claims folder.  

3.  Obtain VA treatment records from the 
Brooklyn VAMC dating since December 2004.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his dysthymic 
disorder.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should describe how the symptoms 
of the veteran's service-connected 
psychiatric disability affect his social 
and industrial capacity.  The report of 
the examination should include a complete 
rationale for all opinions expressed.  
All necessary studies or tests are to be 
accomplished.  The examiner should assign 
a Global Assessment of Functioning score 
for the service-connected dysthymic 
disorder.  The claims file should be made 
available to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  

5.  The veteran should be afforded a VA 
ear examination to determine the current 
severity of his service connected status 
post right internal ear trauma, post 
operative stapedectomy with residual 
vertigo, earache, and headache.  All 
necessary tests should be performed and 
all findings reported.  The examiner 
should indicate the frequency of any 
episodes of vertigo.  
The rationale for any opinion expressed 
should be set forth.  The claims file 
should be made available to and reviewed 
by the examiner, and the examination 
report should reflect that this was done.  

6.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of his service connected 
right ear hearing loss and any hearing 
loss in the nonservice connected left 
ear.  The claims file should be made 
available to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  

7.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)






This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




